Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 5, 6, 10, 13, 14, 21, 23, 27-29, 31 and 32 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2014/0341272 A1 (hereinafter Miller).
Regarding claim 1, the limitation “An apparatus comprising: a receiver circuit, wherein the receiver is configured to receive an input video signal, wherein the input video signal comprises a sequence of encoded images, wherein each of the sequence of encoded images represents high dynamic range pixel colors” is taught by Miller (Miller describes an Extended Dynamic Range (EDR) video system, e.g. abstract, paragraphs 34-59, which includes an encoder that creates an EDR video signal representing high dynamic range pixel colors, e.g. paragraph 19, which is received by either an SDR video decoder system or EDR video decoder system, e.g. paragraph 37 where the EDR video decoder corresponds to the claimed apparatus comprising the receiver.)
	The limitation “wherein each of the sequence of encoded images encodes the pixel colors with 8 bit or 10 bit pixel lumas” is taught by Miller (Miller’s encoder, e.g. paragraphs 37-38, generates the EDR video signal received by the EDR video decoder by encoding the HDR luminance values as 8 or 10 bit, e.g. paragraphs 43, 55, luma values, e.g. paragraph 15, indicating Y conventionally refers to luminance values, and paragraph 14 indicating luma are quantized levels of luminance.)
	The limitation “wherein the encoded images are calculated from corresponding original images of an original high dynamic range video, wherein the receiver circuit is further arranged to extract metadata from the input video signal, wherein the metadata comprises as a separate single-valued metadatum a value of a maximum luminance of a high dynamic range target display device, wherein the original high dynamic range video is color graded for the high dynamic range target display device, and wherein the metadata also specifies a luma mapping function to apply to the input lumas for obtaining a reconstruction of the original high dynamic range video” is taught by Miller (Miller indicates, e.g. paragraphs 45-46, that there is metadata delivered with the EDR video indicates the type of decoding to apply in order to reconstruct the original M-bit input video, along with the relevant parameters, e.g. in the example of paragraphs 46-7, the metadata describes an decoding based on inverting the function used to encode the input M-bit value to an N-bit code value, based on an SDR/LDR white point (100 cd/m^2, used for normalization), a HDR white point (1000 cd/m^2, indicated by chosen PeakLinear value of 10), using inverse gamma encoding and log encoding, where the relevant parameters needed for decoding (paragraph 47) include, at least, the gamma value, inflection point, SDR reference white point, PeakLinear, and an indication of the log function (i.e. log 2).  Additionally, the input M-bit video corresponds to the claimed original high dynamic range video, i.e. M-bit being a higher dynamic range than the N-bit standard dynamic range, which is color graded for said M-bit high dynamic range, i.e. the colors of the video span the range of color intensities defined by said M-bit range.  Further, this correspondence includes the claimed high dynamic range target display device, i.e. a display device having the M-bit dynamic range, a maximum luminance corresponding to the PeakLinear value, and the other parameters specified by the metadata would be able to display the full dynamic range of both the original input M-bit high dynamic range video and the resulting reconstructed M-bit high dynamic range video.)
	The limitation “a dynamic range processor circuit, wherein the dynamic range processor circuit is configured to generate an output image by applying the luma mapping function to the input lumas of at least one encoded image from the sequence of encoded images, yielding output lumas, wherein the output image is a high dynamic range image, wherein the image is a reconstruction of a corresponding image of the original high dynamic range video; and an output circuit for outputting the image” is taught by Miller (Miller’s EDR video system, e.g. paragraphs 45-47, may use a processor programmed by the received metadata to perform the decoding by applying the inverse of the operations used to encode the input HDR values in the encoding system, as well as performing an inverse normalization operation to reconstruct the original M-bit input video frames (i.e. HDR images having the white point indicated by PeakLinear) and display the recovered video (i.e. output the output image to a display device).)
Regarding claim 2, the limitation “wherein the encoded images are low dynamic range images” is taught by Miller (Miller, e.g. paragraphs 9, 19, indicates that the N-bit EDR video may be displayed by a conventional LDR/SDR video decoder, i.e. the video corresponds to a low dynamic range image.)
	Regarding claim 5, the limitation “An encoding apparatus, comprising: a receiver circuit, wherein the receiver circuit is configured to receive an original high dynamic range video, wherein the original high dynamic range video comprises a sequence of original high dynamic range (HDR) images” is taught by Miller (Miller describes an Extended Dynamic Range (EDR) video system, e.g. abstract, paragraphs 34-59, wherein Miller’s encoder receives an input M-bit video which has a wide dynamic range, e.g. paragraphs 19, 34.)
	The limitation “a generator circuit, wherein the generator circuit is configured to generate an image signal comprising a sequence of encoded images, wherein each of the sequence of encoded images encodes HDR luminances of pixels of a corresponding one of the original high dynamic range images as 8 bit or 10 bit pixel lumas, wherein the pixel lumas of the at least one of the encoded images are calculated by applying a luma mapping function to pixel lumas of corresponding pixels of the corresponding original HDR image” is taught by Miller (Miller’s encoder uses one of the alternative mapping functions, e.g. paragraphs 37, 38 45, i.e. a predefined lookup table, control data based lookup table, predetermined formula, or control data based formula, to encode the HDR luminance values to 8 or 10 bit, e.g. paragraphs 43, 55, luma values, e.g. paragraphs 15, indicating Y conventionally refers to luminance values, and paragraph 14 indicating luma are quantized levels of luminance.)
	The limitations “wherein the image signal further comprises metadata, wherein the metadata specifies as a separate single-valued metadatum a value of a maximum luminance of a high dynamic range target display device, wherein the original high dynamic range video is color graded for the high dynamic range target display device, and wherein the metadata also specifies one of: the luma mapping function and a mathematical inverse of the luma mapping function” is taught by Miller (Miller indicates, e.g. paragraphs 45-46, that there is metadata provided with the EDR video indicates the type of decoding to apply, along with the relevant parameters, e.g. in the example of paragraphs 46-7, the metadata describes an decoding based on inverting the function used to encode the input M-bit value to an N-bit code value, based on an SDR/LDR white point (100 cd/m^2, used for normalization), a HDR white point (1000 cd/m^2, indicated by chosen PeakLinear value of 10), using inverse gamma encoding and log encoding, where the relevant parameters needed for decoding (paragraph 47) include, at least, the gamma value, inflection point, SDR reference white point, PeakLinear, and an indication of the log function (i.e. log 2). Additionally, the input M-bit video corresponds to the claimed original high dynamic range video, i.e. M-bit being a higher dynamic range than the N-bit standard dynamic range, which is color graded for said M-bit high dynamic range, i.e. the colors of the video span the range of color intensities defined by said M-bit range.  Further, this correspondence includes the claimed high dynamic range target display device, i.e. a display device having the M-bit dynamic range, a maximum luminance corresponding to the PeakLinear value, and the other parameters specified by the metadata would be able to display the full dynamic range of both the original input M-bit high dynamic range video and the reconstructed M-bit high dynamic range video created by the decoder.)
The limitation “a transmitter for transmitting the signal” is taught by Miller (paragraph 36, “The EDR video generated in encoder 2 is provided via delivery subsystem 4 to SDR video system 6 and EDR video system 8 (and optionally also to other video systems). The EDR video may be stored by subsystem 4 (e.g., in the form of a DVD or Blu ray disc), or transmitted by subsystem (which may implement a transmission link or network), or may be both stored and transmitted by subsystem 4.”)
Regarding claim 6, the limitation “wherein the encoded images are low dynamic range images” is taught by Miller (Miller, e.g. paragraphs 9, 19, indicates that the N-bit EDR video may be displayed by a conventional LDR/SDR video decoder, i.e. corresponds to a low dynamic range image.)
Regarding claim 10, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claim 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claim 21, the limitation “wherein a shape of the luma mapping function depends on a brightness of a scene in the original high dynamic range video” is taught by Miller (Miller indicates, e.g. paragraphs 39, 46, that the maximum input luminance value is mapped to the maximum code value Max, e.g. paragraphs 12, 15, i.e. the highest codable value corresponds to the maximum input luminance value of the video.  Further, the exemplary function of paragraphs 46-47 has a shape that is adapted for the white point luminance, i.e. increasing or decreasing the value of PeakLinear corresponds to changing the shape of the encoding curve such that the maximum code value remains mapped to the increased or decreased value of PeakLinear.  That is, the shape of the luma function depends on the maximum input luminance value of the video, which is a measure of brightness, which, with respect to depending claims 27 and 31 is also the white point luminance.)
Regarding claims 23, 27, and 31 the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 21 above.
Regarding claim 28 the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1 and 5 above, i.e. Miller’s encoder, as mapped in the claim 5 rejection above, is the content provider for Miller’s decoding system, i.e. performs the encoding and transmits the encoded video to the decoder via conventional infrastructure as in paragraph 36, and the metadata specifies the mathematical inverse of the luma mapping function used to calculate the encoded image pixel lumas from the original video.
Regarding claim 29, the limitation “wherein the value of the maximum luminance of the high dynamic range target display device is equal to a largest value of luminances of pixels of a sequence of images of the original high dynamic range video” is taught by Miller (Miller, e.g. paragraph 39, teaches that the EDR code values in the range from Z through Max correspond to the highlights of the images of the input video, and are determined based on the input video, per se.  Further, as discussed in the claim 1 rejection above, the PeakLinear value corresponds to the maximum luminance of the input video, i.e. the PeakLinear value is determined based on the maximum luminance of the pixels in at least one image of the input video.)  
Regarding claim 32 the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 29 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 7, 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2014/0341272 A1 (hereinafter Miller) as applied to claims 1, 5, 10, and 13 above, and further in view of U.S. Patent Application Publication 2007/0201560 A1 (hereinafter Segall).
Regarding claim 3, the limitation “wherein the image is compressed by a digital video compression technology” is implicitly taught by Miller (Miller’s system is intended to be backwards compatible with legacy infrastructure (e.g. paragraph 19), which would implicitly include legacy compressed image formats, but Miller does not explicitly mention the use of compressed image file formats.)  However, this limitation is explicitly taught by Segall (Segall, e.g. paragraphs 24, 27, teaches a video encoding system analogous to Miller for converting HDR video to legacy SDR devices, and further teaches the video is compressed by the standards compliant video codec to generate the video stream.)
	Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was made to implement Miller’s EDR video system such that the encoder compresses the EDR video using a standard compliant video codec as taught by Segall, because Miller implicitly relies on legacy video standards due in order to provide an EDR video which is backwards compatible with legacy infrastructure, and Segall explicitly discloses the use of legacy video standards, and that they rely on compression of the video, which has well-known benefits, i.e. improved network performance.
Regarding claim 11, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
	Regarding claim 7, the limitation “wherein the image is compressed by a digital video compression technology” is implicitly taught by Miller (Miller’s system is intended to be backwards compatible with legacy infrastructure (e.g. paragraph 19), which would implicitly include legacy compressed image formats, but Miller does not explicitly mention the use of compressed image file formats.)  However, this limitation is explicitly taught by Segall (Segall, e.g. paragraphs 24, 27, teaches a video encoding system analogous to Miller for converting HDR video to legacy SDR devices, and further teaches the video is compressed by the standards compliant video codec to generate the video stream.)
	Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was made to implement Miller’s EDR video encoder to compress the EDR video using a standard compliant video codec as taught by Segall, because Miller implicitly relies on legacy video standards due in order to provide an EDR video which is backwards compatible with legacy infrastructure, and Segall explicitly discloses the use of legacy video standards, and that they rely on compression of the video, which has well-known benefits, i.e. improved network performance.
Regarding claim 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2014/0341272 A1 (hereinafter Miller) as applied to claims  5, and 13 above, and further in view of “Optimizing a Tone Curve for Backward-Compatible High Dynamic Range Image and Video Compression” by Ziong Mai, et al. (hereinafter Mai).
	Regarding claim 8, the limitation “wherein the generator is configured to perform an automatic image analysis of the original high dynamic range video to determine the luma mapping function” is not explicitly taught by Miller (Miller, paragraph 45, indicates that the luma mapping function and/or parameters thereof may be determined based on metadata provided with the input video, but does not suggest the use of image analysis to determine the function and/or parameters.)  However, this limitation is taught by Mai (Mai describes techniques for optimizing the tone mapping curve for compressing an HDR sequence to LDR (e.g. abstract) for the purpose of generating LDR backwards compatible video that can be used to reconstruct the original HDR sequence (section 1, paragraphs 4-5), which performs tone-mapping to produce an LDR image with a visual response as similar as possible to the original LDR image by minimizing the difference between the original image and the reconstructed HDR image (section III describes the details of the solution), i.e. performing automated image analysis.)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify Miller’s EDR video encoder to use Mai’s optimized tone mapping solution in order to minimize the difference between the original/input HDR video and the reconstructed EDR video as decoded by the EDR decoder, while still producing an SDR/LDR video with a visual response that is similar as possible to the HDR video when decoded by the SDR/LDR decoder.
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.

Claims 18, 20, 22, 24, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2014/0341272 A1 (hereinafter Miller) as applied to claims 1, 5, 10, and 13 above, and further in view of U.S. Patent Application Publication 2013/0120656 A1 (hereinafter Wilson).
	Regarding claim 18, the limitation “wherein the shape of the luma mapping function is optimized for a type of content of the high dynamic range video” is not explicitly taught by Miller (Miller’s encoder uses one of the available alternative mapping functions, e.g. paragraphs 37, 38 45, i.e. a predefined lookup table, control data based lookup table, predetermined formula, or control data based formula, to encode the HDR luminance values.  However, Miller does not explicitly suggest selecting one of the available alternative mapping functions on the basis of the type of content depicted in the input high dynamic range video, per se.)  However, this limitation is suggested by Wilson (Wilson, e.g. abstract, paragraphs 42-82, describes a system for performing dynamic range transformations on received encoded videos to match the dynamic range of the output display, including selecting a decoding function based on metadata provided with the video, e.g. paragraphs 72-82.  Wilson further teaches that the mapping functions may be selected from a range of alternative mapping functions for different types of media content, e.g. paragraphs 76, 79, i.e. selecting a mapping function from a range of available alternative mapping functions which is optimal for the media type depicted in the content.)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify Miller’s EDR video encoder to include Wilson’s depicted media content based selection from the available alternative mapping functions in order to select a mapping function that is optimized for the ranges of luminance and/or color of the type of media depicted in the input video.
Regarding claims 20 and 24, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 18 above, i.e. although claims 20 and 24, depending from claims 1 and 10 respectively, are directed to the receiving system, the receiving EDR system applies the inverse of the mapping function selected by the EDR encoding system, which in the combination applied in claim 18, is a function which is optimized for the ranges of luminance and/or color of the type of media depicted in the high dynamic range video which was encoded by the encoder, such that the inverse of said function is also optimized for the ranges of luminance and/or color of the type of media depicted in the high dynamic range video.
Regarding claim 22, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 18 above.
	Regarding claim 26, the limitation “wherein generating the image signal comprises determining the luma mapping function by a human color grader” is not explicitly taught by Miller (Miller does not discuss how the luma mapping encoding function and corresponding transmitted inverse luma mapping decoding function are selected, per se.  While one of ordinary skill in the art would have found it an implicit possibility that a human could select the luma mapping encoding function and corresponding transmitted inverse luma mapping decoding function, it is not inherent, i.e. as in the rejections of claim 8 and 16 above, automated analysis could be used to select the mapping functions.)  However, this limitation is taught by Wilson (Wilson, e.g. abstract, paragraphs 42-82, describes a system for performing dynamic range transformations on received encoded videos to match the dynamic range of the output display, and further, e.g. paragraph 53, that the encoded video received from input 12 may be prepared by a colorist or other (human) post-production video professional in order to preserve creative intent.)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was made to implement Miller’s EDR video encoder to allow a human post-production professional to select parameters and/or functions used for encoding a source video as taught by Wilson in order to preserve creative intent.  As noted above, one of ordinary skill in the art would have found it to be an implicit possibility that a human could select the mapping functions used for encoding the video, and Wilson explicitly teaches this possibility for an analogous system.
Claims 30 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2014/0341272 A1 (hereinafter Miller) as applied to claims 29 and 32 above.
	Regarding claim 30, the limitation “wherein the value of the maximum luminance of the high dynamic range target display device is equal to a largest value of luminances of all the pixels of the sequence of images of the original high dynamic range video” is implicitly taught by Miller (As noted in the claim 29 rejection above, Miller, e.g. paragraph 39, teaches that the EDR code values in the range from Z through Max correspond to the highlights of the images of the input video, and are determined based on the input video, per se.  Further, as discussed in the claim 1 rejection above, the PeakLinear value corresponds to the maximum luminance of the input video, i.e. the PeakLinear value is determined based on the maximum luminance of the pixels in at least one image of the input video.  Finally, Miller, paragraph 39, only suggests a lower bounds for pixels considered in determining highlights of the input video, i.e. a minimum of at least one frame, and does not teach or suggest any maximum number of pixels in the video for consideration in determining highlights.  Therefore one of ordinary skill in the art would have found it implicit that all the pixels of all the frames could be considered in determining the highlights, including said maximum luminance/PeakLinear value.)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was made to implement Miller’s EDR video encoder to consider all the pixels of all the frames of the input video in determining the highlights because Miller only suggests a lower bounds for pixels considered in determining highlights of the input video, i.e. a minimum of at least one frame, and does not teach or suggest any maximum number of pixels in the video for consideration in determining highlights.
Regarding claim 33, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 30 above.

Response to Arguments
Applicant’s arguments, see page 11, filed 11/10/21, with respect to 112 2nd paragraph rejections have been fully considered and are persuasive.  The 112 2nd paragraph rejections have been withdrawn. 
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
As Applicant’s remarks are merely conclusory and provide no rationale as to why the amended limitations are different from what is disclosed by Miller, they cannot be considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619